 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   DEREK TATE,                                                Case No. 1:19-cv-00346-AWI-EPG (PC)
11                         Plaintiff,                           ORDER DIRECTING THE CLERK OF
                                                                COURT TO CLOSE THE CASE
12            v.
                                                                (ECF NO. 9)
13   S. SULLIVAN,
14                         Defendant.
15

16            On October 7, 2019, Plaintiff filed a notice1 stating that he voluntarily dismissed this

17   action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 9).

18   Therefore, this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San

19   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to

20   terminate all pending motions and deadlines and close this case.

21
     IT IS SO ORDERED.
22

23       Dated:      October 9, 2019                                      /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26
27
              1
                Although Plaintiff titled the document as a motion to voluntarily dismiss the complaint, the Court
28   construes the motion as a notice of dismissal.
                                                               1
